Citation Nr: 1800319	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-25 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 





INTRODUCTION

The Veteran had active service from February 1957 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were caused or aggravated by his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), including bilateral hearing loss and tinnitus, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Based upon the competent and probative medical evidence of record, the Board finds that service connection for hearing loss and tinnitus is warranted.  The Board notes that in June 2015, a VA examiner determined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused or aggravated by his service.  The examiner based that finding on the fact that the Veteran's hearing was within normal limits at the time of separation from service.  However, as the Veteran has pointed out, the examiner did not discuss whether certain hearing thresholds on separation examination, specifically -10 at 1000 and 2000 Hertz in the right ear, and -10 at 4000 Hertz in the left ear, signified a shift in hearing during service that would demonstrate exposure to acoustic trauma.  In that regard, the Veteran has submitted a note from his private physician stating that he suffers from "noise-induced hearing loss and associated tinnitus."  Although the private physician did not relate the Veteran's hearing loss and tinnitus specifically to his service, the Veteran's service is consistent with his contention that he was exposed to loud noise.  Specifically, the Veteran has reported that while serving in the Air Force, he was exposed to jet aircraft engines and ground power units while working in aircraft repair daily for three years.  He reports that he noticed hearing loss and tinnitus on separation from service, but had been told that there was nothing that could be done for him. 

Because the Board also finds the Veteran's report of noise exposure in service to be credible, especially in light of his military duties, and when taking into account his current diagnosis of hearing loss and tinnitus, as well as the private medical opinion, the Board affords the Veteran the benefit of the doubt and finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


